DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazziotti (US 4861315).
 	Regarding claims 1 and 12, Mazziotti discloses a seal 34 Fig. 3 to prevent fluid transfer comprising: a body comprising: a height; a first diameter containing an upper contact area 42 having a length; a second diameter containing a lower contact point 14; and a notch (34a of Annotated Fig. 3, below) extending into said body between said upper contact area and said lower contact point a predetermined distance to a transition point; wherein said first diameter is dimensioned to place said upper contact area in sliding engagement adjacent to a length of a first surface, and said second 

    PNG
    media_image1.png
    701
    658
    media_image1.png
    Greyscale


 	Regarding claims 2 and 13, Mazziotti discloses wherein said first surface is a valve stem 12 and said second surface is a valve stem expansion leg 14 within a piston and coupling area.
 	Regarding claim 4, Mazziotti discloses wherein said length of said first surface and said length of said upper contact area 42 are adjacent to one another for at least a portion of said length of said first surface.
 	Regarding claims 5 and 14, Mazziotti discloses wherein said seal 34 is a semi-flexible material.
 	Regarding claims 8 and 17, Mazziotti discloses wherein said transition point 34a forms a 45-degree angle between said first diameter and said second diameter.
 	Regarding claims 9 and 18, Mazziotti discloses wherein said transition point 34a is capable of forming a greater than 45-degree angle between said first diameter and said second diameter.
 	Regarding claims 10 and 19, Mazziotti discloses wherein said first surface 42 is a valve stem outer surface and said second surface 14 is a valve expansion leg within a piston and valve area of a pump.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazziotti.
 	Regarding claims 6, 7, 15 and 16, Mazziotti discloses the invention as claimed above but fails to explicitly disclose wherein the specific material.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select an appropriate material for the given environment and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	

Conclusion


 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675